

Exhibit 10
Contractual Operation Agreement


[Translation From Chinese]


Party A: Shaanxi Epang Palace Tourism Development Co., Ltd.
Party B: Shaanxi Kai Da Tourism Consultant Co., Ltd.


In Witness whereof, Party A and Party B shall, with reference to Party B’s
contractual operation, hereby voluntarily signed and concluded this Agreement in
accordance with the following terms and conditions:



1.  
Purpose of the Contractual Operation:

In order to conquer influence of impersonal factors from the market to enhance
deep development of the enterprise, as well as fully explore potential of Qin
Epang Palace Human Tourism Resource and Qin Six-country Palace Hot Spring
Holiday Village Resource which all invested by Party A, based on examination and
evaluation of Party B’s talent advantage, abundant experience and operation
ability of tourism project, Party A shall agree to Party B’s contractual
operation via Party A’s agreement of board of director.
 

2.  
Content of Contractual Operation:

I.  
Party A totally transfers business management right of Qin Epang Palace and
Six-country Holiday Village and Qin Epang Palace Theme Park (collectively the
“Managed Assets”) to Party B, by way of contractual operation.

II.  
Party B shall be responsible for establishing and improving business plan
concerning current business situations of Party A, as well as for implementing
the management plan for the Managed Assets.

III.  
Party B shall be responsible for developing a brand strategy of Chinese ancient
civilization tourism for the Managed Assets, and based on that plan to invest.

3.  
Period of Contractual Operation: from 01/08/2005 (D/M/Y) to 31/07/2015 (D/M/Y),
10 years totally.

4.  
Rights, responsibilities and obligations of Party B.

I.  
During the period of contractual operation, Party B shall totally have business
management right as well as right of assets utilization of Party A’s Managed
Assets, and Party B shall make its own management decisions and take full
responsibility for corresponding profits and losses.

II.  
During the period of contractual operation, Party B shall be irresponsible for
bearing previous credits and debts as well as losses of Party A.

III.  
During the period of contractual operation, Party B shall be irresponsible for
bearing previous legal dispute and lawsuit matters of Party A.

IV.  
During the period of contractual operation, Party B shall not share Party A’s
shareholders’ equities, nor disposal right of Managed Assets of Party A; and
Party B shall not dispose of Party A’s Managed Assets without permission of
Party A.

V.  
During the period of contractual operation, Party B shall undertake credit and
debts relating to its own contractual operation.

 
 
1

--------------------------------------------------------------------------------

 
 

VI.  
Party B shall totally take charge of accepting current officers and employees of
Party A; and signing engagement contract separately, and Party B shall have
right to deal with possible labor trouble and dispute as of the sign of this
Agreement and employee new staff.

VII.  
During the period of contractual operation, Party B shall have distribution
right of 100% of earnings and 85% of profits.

VIII.  
During the period of contractual operation, Party B shall bear and pay all
operating costs and expenditures (excluding depreciation charge and interest of
loan).

IX.  
During the period of contractual operation, Party B shall carry out the
following responsibilities and obligations:

a)  
Training Party A’s officers and employees to improve their all-round quality.

b)  
Quarterly delivering materials and business situation report to Party A, such as
financial statements etc.

 
5. Tangible assets, intangible assets and staffs invested and trained by Party B
during the period of contractual operation shall be transferred to Party A after
the contractual operation: at that time, the both parties shall separately sign
Equity Transformation Agreement, and Party A shall assume above-mentioned assets
and staffs by way of equity transformation, while Party B shall transfer
above-mentioned assets and staffs to Party A by way of consideration of equity
transformation.
 

6.  
Rights, responsibilities and obligations of Party A.

I.  
Party A shall have the ownership of its current assets as well as disposal
right, whereas, during the period of contractual operation, Party A shall not
dispose of its current assets.

II.  
Party A shall totally undertake all matters involving credit, debts, law and
personnel, labor trouble, welfare etc. prior to the sign of the Agreement.

III.  
Party A shall bear and pay all operating costs and expenditures (including
salaries, welfares and other expenditures concerning payment) prior to August
1st, 2005.

IV.  
Within 10 working days as of the sign date of the Agreement, Party A shall
transfer procedures relating files and materials of license for operation,
stamp, asset, finance, document etc.

V.  
During the period of contractual operation, Party A shall have supervision right
of Party B’s operation and management; Party A shall have right to retain audit
institution to audit situation of contractual operation by Party B, exclusive of
interfering with the independent operation right of Party B and utilization
right of Party A’s Managed Assets.

VI.  
During the period of contractual operation, Party A shall share distribution
right of 15% of profit produced by Party B concerning the contractual operation.

VII.  
During the period of contractual operation, Party A shall be responsible in
coordination with Bureau of Commerce and Industry, Tax Bureau etc. and exterior
affairs; Party A shall be responsible and active in support and cooperation with
Party B’s contractual operation.

 
7. With regard to unrelated matters in this Agreement and dissidences in the
course of implementation, the both parties shall negotiate to deal with them, or
make supplement agreement or sign negotiation memorandum composing of Supplement
of this Agreement, which are equal in legal effect with this Agreement.
 
8. In the course of implementation of this Agreement, if any party goes against
any terms of the Agreement, then the party shall be considered as delinquent
party and shall undertake corresponding responsibilities, meanwhile, the other
party shall put forward punishment, and sign Memorandum Of Breach Understanding
after both parties’ negotiation, otherwise, both parties shall submit to Xi’an
Arbitration Commission, and any party shall have right to lodge a legal
proceeding against the delinquent party if the arbitration failed.
 
9. This Agreement shall be in sextuple, one for each Party; and other four for
superior of Party A, Bureau of Commerce and Industry, Tax Bureau and certificate
lawyers’ office respectively for records; The six files are all equal in legal
effect; and the Agreement shall come into effect as of the day and year when it
is signed, stamped, and concluded by representatives of both parties.




Party A: Party A: /s/ Shaanxi Epang Palace Tourism Development Co., Ltd.
Legal representative:
Date: July 5th, 2005




Party B: /s/ Shaanxi Kai Da Tourism Consultant Co., Ltd.
Legal representative:
Date: July 5th, 2005


 
2

--------------------------------------------------------------------------------

 